Order entered October ]’~ ,2012




                                            In The
                                    Court o1 Ipp at

                                     No. 05-12-00049-CR

                            JOHN GERARD QUINN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-81971-09

                                          ORDER

       The Court GRANTS appellant’s October 5, 2012 motion to extend time to file his brief.

We ORDER the appellant’s brief received on October 5, 2012 filed as of the date of this order.




                                                     DAVID L. BRIDGES
                                                     JUSTICE